Chery v Simon (2022 NY Slip Op 06104)





Chery v Simon


2022 NY Slip Op 06104


Decided on November 2, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
CHERYL E. CHAMBERS
PAUL WOOTEN
WILLIAM G. FORD, JJ.


2018-03111
 (Index No. 5360/14)

[*1]Erwich Chery, etc., respondent,
vCastel Simon, appellant.


Law Offices of David Morisset, P.C., Brooklyn, NY, for appellant.
Lester & Associates, P.C., Garden City, NY (Gabriel R. Korinman of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to quiet title to real property and for a judgment declaring that a quitclaim deed dated February 11, 2013, conveying that property from the plaintiff's decedent to the defendant is null and void, the defendant appeals from a judgment of the Supreme Court, Queens County (Allan B. Weiss, J.), entered February 8, 2018. The judgment declared that the deed dated February 11, 2013, was null and void, awarded the plaintiff the sum of $117,250 in rents collected, and awarded the plaintiff the sum of $53,000 in attorneys' fees.
ORDERED that the appeal is dismissed, with costs.
It is the obligation of the appellant to assemble a proper record on appeal (see Kruseck v Ross, 82 AD3d 939, 940). Here, the replacement record served and filed by the defendant failed to fully comply with a decision and order on motion of this Court dated November 5, 2018, which directed the defendant to submit a replacement record containing certain materials. Further, pages are missing from the replacement record served and filed by the defendant. The replacement record is inadequate to enable this Court to render an informed decision on the merits, and therefore, the appeal must be dismissed (see id. at 940).
BRATHWAITE NELSON, J.P., CHAMBERS, WOOTEN and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court